Case 3:19-cv-01099-NJR Document 38 Filed 06/16/20 Page 1 of 7 Page ID #1094




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SLSB, LLC,

                 Plaintiff,

 v.                                            Case No. 3:19-CV-1099-NJR

 FLATIRON GRAHAM JOINT
 VENTURE,

                 Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is Plaintiff Flatiron Graham Joint Venture’s (“Flatiron”)

Motion to Stay Proceedings Until Conclusion of Pending Arbitration (Doc. 31) (“Motion

to Stay”) and Motion to Stay Discovery (Doc. 32) (“Discovery Motion”). For the reasons

set forth below, the Court grants the Motion to Stay and finds as moot the Discovery

Motion.

                          FACTUAL & PROCEDURAL BACKGROUND

      This action stems from a contract formed between the parties in 2013 (“Purchase

Order”) in which SLSB, LLC (“SLSB”) agreed to manufacture and sell transmission tower

bolts, washers, and nuts (“Widgets”) for the use of Flatiron in its performance under a

design-build contract (the “Project”) with the British Columbia Hydro and Power

Authority (“BC Hydro”). The Purchase Order contained an arbitration provision

providing that disputes “not involving the Project, such as disputes concerning the

parties’ rights under this Purchase Order” would be settled in arbitration under the law


                                     Page 1 of 7
Case 3:19-cv-01099-NJR Document 38 Filed 06/16/20 Page 2 of 7 Page ID #1095




of British Columbia (Doc. 32-2 at 10). In the course of the Project, a number of disputes

arose between Flatiron and BC Hydro, including a dispute over the Widgets supplied by

SLSB. As a result, Flatiron commenced a lawsuit in British Columbia against SLSB,

seeking to recover damages related to allegedly defective Widgets. SLSB in

turn commenced an arbitration in Missouri against Flatiron seeking to recover amounts

which it alleged Flatiron still owed for the Widgets that had been supplied. The parties

agreed to submit both disputes to arbitration before the American Arbitration

Association in Chicago (“Chicago Arbitration”). In 2017, the parties entered a new

agreement to stay the Chicago Arbitration (“Stay Agreement”) pending the outcome of

a separate arbitration proceeding between Flatiron and BC Hydro (Doc. 32-8). The

Stay Agreement provides that the parties may assert the same claims or similar

claims to those in the Chicago Arbitration in a subsequent arbitration by providing

notice to the other party (Id.). After entering the Stay Agreement, the parties then

jointly filed to voluntarily dismiss the Chicago Arbitration without prejudice, noting

that it might be refiled (Doc. 32-9).

       In July 2019, after the conclusion of arbitration between Flatiron and BC Hydro,

Flatiron decided to resume proceedings against SLSB, providing notice pursuant to the

Stay Agreement (Docs. 32-10, 32-11). In September 2019, SLSB filed a complaint in the

Circuit Court of Madison County, Illinois, seeking a declaratory judgment that

Flatiron had violated the Stay Agreement (Doc. 1-1). That case was removed to this

Court in October 2019 (Doc. 1). In December 2019, SLSB filed an answer to

Flatiron’s renewed arbitration claim, including as an affirmative defense arguments

related to Flatiron’s alleged noncompliance with the Stay Agreement. SLSB further


                                        Page 2 of 7
Case 3:19-cv-01099-NJR Document 38 Filed 06/16/20 Page 3 of 7 Page ID #1096




sought a stay in the arbitration, advising arbitrators of its state proceedings and their

removal to this Court and indicating that it had filed a motion to stay in this Court

(Doc. 32-13). Though no such motion to stay appears to have been filed in this court,

the new arbitration panel appears to have stayed renewed arbitration until a

determination of arbitrability is made by this Court (Doc. 32-15).

                                              ANALYSIS

I.     Motion to Stay Proceedings Until the Conclusion of Pending Arbitration

           A. Applicable Law

       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1 et seq., governs the

interpretation of arbitration agreements in federal courts. The Supreme Court has

explained that “the overarching purpose of the FAA . . . is to ensure the enforcement of

arbitration agreements according to their terms so as to facilitate streamlined

proceedings.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011). In light of this

purpose, courts have consistently interpreted the FAA as establishing a federal

policy favoring the broad validity and enforceability or arbitration agreements. E.g., id.

at 346; Kiefer Specialty Flooring v. Tarkett, Inc., 174 F.3d 907, 909 (7th Cir. 1999) (“[S]trong

support for the federal policy favoring arbitration exists.”).

       Sections 3 and 4 of the FAA describe procedures through which federal courts

implement arbitration agreements, stating that courts “shall” stay proceedings and order

arbitration upon confirming the existence of an enforceable arbitration agreement that

covers the dispute at hand. In determining whether parties formed an agreement to

arbitrate and agreed to arbitrate particular issues, courts generally should apply ordinary


                                         Page 3 of 7
Case 3:19-cv-01099-NJR Document 38 Filed 06/16/20 Page 4 of 7 Page ID #1097




state-law principles of contract interpretation. First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 944 (1995). Doubts concerning the scope of arbitrable issues should be resolved

by the court in favor of arbitration, and a district court cannot deny a request to arbitrate

“unless it may be said with positive assurance that the arbitration clause is not susceptible

of an interpretation that covers the asserted dispute.” Kiefer Specialty Flooring, 174 F.3d at

909.

       Courts within the Seventh Circuit have vacillated between considering a motion

to dismiss due to an arbitration clause as properly considered under Rule 12(b)(1),

12(b)(3), or 12(b)(6). Auto. Mechs. Local 701 Welfare & Pension Funds v. Vanguard Car Rental

USA, Inc., 502 F.3d 740, 746 (7th Cir. 2007). Cont’l Cas. Co. v. Am. Nat’l Ins. Co., 417 F.3d

727, 733 (7th Cir. 2005); Johnson v. Orkin, LLC, 928 F. Supp. 2d 989, 998–99 (N.D. Ill. 2013).

The Seventh Circuit has declined to rule definitively on whether any of these variants is

in fact impermissible, further noting that the question might in fact also be considered

“entirely separate from the Rule 12(b) rubric.” Cont’l Cas. Co., 417 F.3d at 733. Even if

considered under Rule 12, there is no precedent to indicate that a motion to dismiss due

to an arbitration provision would be subject to the waiver provisions of Rule 12(h). Those

provisions seem even less applicable if a party seeks to stay rather than dismiss an action

due to an arbitration provision. While the distinction between a stay and a dismissal may

seem like mere semantics in an action where all issues are deemed arbitrable, the

distinction is in fact a substantive one—were an arbitration to find certain issues

unarbitrable, a court would retain jurisdiction to proceed on those issues after the close

of the arbitration proceeding, as well as to enforce any orders or injunctions already in


                                        Page 4 of 7
Case 3:19-cv-01099-NJR Document 38 Filed 06/16/20 Page 5 of 7 Page ID #1098




effect prior to the stay. Indeed, for this reason the Seventh Circuit has stated that in most

instances “the proper course of action” is to stay rather than dismiss a case when a party

invokes an arbitration clause. Halim v. Great Gatsby’s Auction Gallery, Inc., 516 F.3d 557,

561 (7th Cir. 2008) (quoting Cont’l Cas. Co. v. Am. Nat’l Ins. Co., 417 F.3d 727, 732 n.7 (7th

Cir. 2005)).

       Even if an argument for waiver under Federal Rule of Civil Procedure 12(h) is not

appropriate, a party may still waive its right to arbitration. Brickstructures, Inc. v. Coaster

Dynamix, Inc., 952 F.3d 887, 891 (7th Cir. 2020). Such waiver may be express or implied.

Id. To infer an implied waiver of a right to arbitrate, a Court must determine that

“considering the totality of the circumstances, a party acted inconsistently with the right

to arbitrate.” Kawasaki Heavy Indus. v. Bombardier Rec. Prods., 660 F.3d 988, 994 (7th Cir.

2011). Relevant factors include whether a party participated in litigation or substantially

delayed its request for arbitration and whether the other party was prejudiced by reliance

on the behavior of the waiving party. Id.

           B. Discussion

       In its response to Flatiron’s Motion to Stay, SLSB characterizes the Stay Agreement

as a settlement agreement, arguing that the stay was “an effort to resolve the parties’

claims[.]” (Doc. 36 at 10). In the Stay Agreement, however, the parties clearly did not

resolve their claims, instead specifying that all claims were preserved and that arbitration

could be renewed upon notice by one of the parties. Thus, Flatiron’s renewed arbitration

appears have been brought exactly as contemplated by the parties. SLSB’s first defense

against arbitration is that it seeks to assert defenses based on interpretations of the stay


                                        Page 5 of 7
Case 3:19-cv-01099-NJR Document 38 Filed 06/16/20 Page 6 of 7 Page ID #1099




agreement itself, which it suggests would not be covered by the arbitration provision of

the original Purchase Agreement. To the extent that the Stay Agreement itself is a

document relating to the parties’ rights under the Purchase Agreement and functions

merely as a procedural document in arbitration under the Purchase Agreement, it seems

to the Court that the arbitration provision of the Purchase Agreement is sufficiently broad

to encompass any defenses that SLSB might assert based on the Stay Agreement. But even

if that were not the case, the language of the Stay Agreement allowing “the same or

similar” claims and counterclaims as those in the original arbitration to be brought in

renewed arbitration seems to allow for the arbitrability of defenses such as those asserted

by SLSB.

       Second, SLSB presents a waiver argument in opposing a stay, arguing that Flatiron

should have brought its motion to stay in its initial 12(b)(1) motion to dismiss for lack of

personal jurisdiction and that Flatiron should have answered the complaint after that

motion was denied. The motion is not a motion to dismiss, however, but rather a motion

to stay and thus this Rule 12 argument is unavailing.

       Rather, the question of waiver must be considered under the general principles

applicable to the waiver of a right to arbitrate. Here, the relevant factors are not present,

and Flatiron’s behavior has not indicated waiver. While Flatiron did not seek to stay

pending arbitration in its first substantive motion before this Court, it did so relatively

promptly, before any discovery had commenced. Furthermore, the fact that arbitration

proceedings had already commenced when SLSB brought this action should have put

SLSB on notice as to Flatiron’s intent to arbitrate.


                                        Page 6 of 7
Case 3:19-cv-01099-NJR Document 38 Filed 06/16/20 Page 7 of 7 Page ID #1100




       SLSB further notes that Flatiron has not answered its complaint, but this argument

is unavailing. This Court has substantial discretion to enforce deadlines for motions and

answers, and in this instance Flatiron’s decision to wait for the outcome of its Motions to

Stay before answering the complaint seems a logical means of conserving resources and

the Court is inclined to allow it.

       In sum, the Court finds that the questions presented by SLSB’s complaint are

arbitrable, and that Flatiron has not waived its right to arbitration, and that a stay is thus

appropriate.

                                           CONCLUSION

       For the reasons set forth above, the Court GRANTS the Motion to Stay (Doc. 31)

and finds as moot the Discovery Motion (Doc. 32).

       IT IS SO ORDERED.

       DATED: June 16, 2020


                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 7 of 7
